Exhibit 10.102.1

Catalyst Semiconductor, Inc.
Restricted Stock Unit Agreement

2003 STOCK INCENTIVE PLAN

1.                                    NOTICE OF GRANT OF RESTRICTED STOCK UNITS

You have been granted the right to receive an Award of Restricted Stock Units,
subject to the terms and conditions of the Plan and this Agreement.  Each such
Unit is equivalent to one Share of Common Stock of the Company for purposes of
determining the number of Shares subject to this Award.  Unless otherwise
defined herein, the terms defined in the 2003 Stock Incentive Plan (the “Plan”)
will have the same defined meanings in this Notice of Grant of Restricted Stock
Units (the “Notice of Grant”) and the Terms and Conditions of the agreement
section of this document (together, the “Restricted Stock Unit Agreement” or the
“Agreement”).

Name of Participant and Address

 

Number of Restricted Stock
Units Granted

 

Grant Date

 

Grant Number

  

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

Vesting Schedule:

Subject to any acceleration provisions contained in the Plan or set forth below,
the Restricted Stock Units will vest in accordance with the following schedule:

Vesting Date

 

Vesting in period occurs at

  

 

 

 

 

 

  

 

 

 

Notwithstanding any contrary provision of this Agreement, in the event you cease
to provide Service for any or no reason before you vest in the right to acquire
the Shares to be issued pursuant to the Restricted Stock Unit, the Restricted
Stock Unit and your right to acquire any Shares hereunder will immediately
terminate.

By your signature and the signature of the Company’s representative below, you
and the Company agree that this Award is granted under and governed by the terms
and conditions of the Plan and this Restricted Stock Unit Agreement, both of
which are made a part of this document.  Your acceptance also confirms that you
have reviewed and fully understand all provisions of the Plan and this
Restricted Stock Unit Agreement in their entirety, and understand that you may
choose to obtain the advice of counsel prior to accepting this Award of
Restricted Stock Units.  As the Participant, you hereby agree to accept as
binding, conclusive and final all decisions or interpretations of the Committee
about any questions relating to the Plan and this Restricted Stock Unit
Agreement.

PARTICIPANT

 

CATALYST SEMICONDUCTOR, INC.

 

 

 

 

 

 

Signature

 

By

 

 

 

 

 

 

Print Name

 

Title

 


--------------------------------------------------------------------------------


2.                                      TERMS AND CONDITIONS

A.                                   Grant of Restricted Stock Units:

The Company hereby grants to the individual named in the Notice of Grant (the
“Participant”), an award of Restricted Stock Units as set forth, and otherwise
described in the Notice of Grant, subject to the terms and conditions of the
Plan, which is incorporated herein by reference.

B.                                     Company’s Obligation:

Each Restricted Stock Unit represents the right to receive a Share on the
vesting date.  Unless and until the Restricted Stock Units vest, Participant
will have no right to receive Shares under such Restricted Stock Units.  Prior
to actual distribution of Shares pursuant to any vested Restricted Stock Units,
such Restricted Stock Units will represent an unsecured obligation of the
Company, payable (if at all) only from the general assets of the Company.

C.                                     Vesting Schedule:

Except as provided in Section D, the Restricted Stock Units awarded by this
Agreement will vest in accordance with the vesting provisions set forth in the
Notice of Grant.

D.                                    Forfeiture upon Termination as Service
Provider:

Notwithstanding any contrary provision of this Agreement, the balance of
Restricted Stock Units awarded by this Agreement that have not vested at the
time of Participant’s termination as a Service Provider for any reason will be
forfeited and automatically transferred to and reacquired by the Company at no
cost to the Company upon the date of such termination.

E.                                      Payment after Vesting:

Any Restricted Stock Units that vest in accordance with Section C will be paid
to the Participant (or in the event of the Participant’s death, to his or her
estate) in whole Shares, provided that to the extent determined appropriate by
the Company, any federal, state and local withholding taxes with respect to such
Restricted Stock Units will be paid by reducing the number of Shares actually
paid to the Participant.

F.                                      Payments after Death:

Any distribution or delivery to be made to Participant under this Agreement
will, if Participant is then deceased, be made to the administrator or executor
of Participant’s estate.  Any such administrator or executor must furnish the
Company with (1) written notice of his or her status as transferee, and (2)
evidence satisfactory to the Company to establish the validity of the transfer
and compliance with any applicable laws pertaining to said transfer.

G.                                     Rights as a Stockholder:

Neither Participant nor any person claiming under or through Participant will
have any of the rights or privileges of a stockholder of the Company in respect
of any Shares deliverable hereunder unless and until certificates representing
such Shares will have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to Participant or Participant’s
broker.


--------------------------------------------------------------------------------




H.                                    Address for Notices:

Any notice to be given to the Company under the terms of this Agreement will be
addressed to the Company at Catalyst Semiconductor, Inc., 2975 Stender Way,
Santa Clara, CA 95054, or at such other address as the Company may hereafter
designate in writing.

I.                                         Grant is Not Transferable:

Except to the limited extent provided in Section F above, the Restricted Stock
Units subject to this grant and the rights and privileges conferred hereby will
not be transferred, assigned, pledged or hypothecated in any way (whether by
operation of law or otherwise) and will not be subject to sale under execution,
attachment or similar process.  Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of any Restricted Stock Units subject to this
grant, or any right or privilege conferred hereby, or upon any attempted sale
under any execution, attachment or similar process, this grant and the rights
and privileges conferred hereby immediately will become null and void.

J.                                        Binding Agreement:

Subject to the limitation on the transferability of this grant contained herein,
this Agreement will be binding upon and inure to the benefit of the heirs,
legatees, legal representatives, successors and assigns of the parties hereto.

K.                                    Withholding of Taxes:

Notwithstanding any contrary provision of this Agreement, no certificate
representing the Shares will be issued to the Participant, unless and until
satisfactory arrangements (as determined by the Committee) will have been made
by the Participant with respect to the payment of income, employment and other
taxes which the Company determines must be withheld with respect to such Shares
so issuable.  The Committee, in its sole discretion and pursuant to such
procedures as it may specify from time to time, may permit the Participant to
satisfy such tax withholding obligation, in whole or in part by one or more of
the following (without limitation): (a) paying cash, (b) electing to have the
Company withhold otherwise deliverable Shares having a Fair Market Value equal
to the minimum amount required to be withheld, (c) delivering to the Company
already vested and owned Shares having a Fair Market Value equal to the amount
required to be withheld, or (d) selling a sufficient number of such Shares
otherwise deliverable to Participant through such means as the Company may
determine in its sole discretion (whether through a broker or otherwise) equal
to the amount required to be withheld.  To the extent determined appropriate by
the Company in its discretion, it will have the right (but not the obligation)
to satisfy any tax withholding obligations by reducing the number of Shares
otherwise deliverable to Participant.  If the Participant fails to make
satisfactory arrangements for the payment of any required tax withholding
obligations hereunder at the time any applicable Restricted Stock Units
otherwise are scheduled to vest pursuant to Section C, the Participant will
permanently forfeit such Restricted Stock Units and right to acquire any Shares
with respect thereto the Restricted Stock Units will be returned to the Company
at no cost to the Company.

L.                                      Additional Conditions to Issuance of
Stock:

If at any time the Company will determine, in its discretion, that the listing,
registration or qualification of the Shares upon any securities exchange or
under any state or federal law, or the consent or approval of any governmental
regulatory authority is necessary or desirable as a condition to the issuance of
shares to the Participant (or his estate), such issuance will not occur unless
and until such listing, registration, qualification, consent or approval will
have been

2


--------------------------------------------------------------------------------




effected or obtained free of any conditions not acceptable to the Company. 
Where the Company determines that the delivery of the payment of any Shares will
violate federal securities laws or other applicable laws, the Company will defer
delivery until the earliest date at which the Company reasonably anticipates
that the delivery of Shares will no longer cause such violation.  The Company
will make all reasonable efforts to meet the requirements of any such state or
federal law or securities exchange and to obtain any such consent or approval of
any such governmental authority.

M.                                 Plan Governs:

This Agreement is subject to all terms and provisions of the Plan.  In the event
of a conflict between one or more provisions of this Agreement and one or more
provisions of the Plan, the provisions of the Plan will govern.

N.                                    Committee Authority:

The Committee will have the power to interpret the Plan and this Agreement and
to adopt such rules for the administration, interpretation and application of
the Plan as are consistent therewith and to interpret or revoke any such rules
(including, but not limited to, the determination of whether or not any
Restricted Stock Units have vested).  All actions taken and all interpretations
and determinations made by the Committee in good faith will be final and binding
upon Participant, the Company and all other interested persons.  No member of
the Committee will be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or this Agreement.

O.                                    Modifications to the Agreement:

Participant expressly warrants that he or she is not accepting this Agreement in
reliance on any promises, representations, or inducements other than those
contained herein.  Modifications to this Agreement or the Plan can be made only
in an express written amendment executed by a duly authorized officer of the
Company.  Notwithstanding anything to the contrary in the Plan or this
Agreement, the Company reserves the right to revise this Agreement as it deems
necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Section 409A of the Code or to otherwise avoid
imposition of any additional tax or income recognition under Section 409A of the
Code prior to the actual payment of Shares pursuant to this award of Restricted
Stock Units.

P.                                      Amendment, Suspension or Termination of
the Plan:

By accepting this Award, Participant expressly warrants that he or she has
receive a Restricted Stock Unit Award under the Plan, and has received, read and
understood a description of the Plan.  Participant understands that the Plan is
discretionary in nature and may be amended, suspended or terminated by the
Company at any time.

Q.                                    Entire Agreement; Governing Law:

The Plan is incorporated herein by reference.  The Plan and this Restricted
Stock Unit Agreement constitute the entire agreement of the parties with respect
to the subject matter hereof and supersede in their entirety all prior
undertakings and agreements of the Company and Participant with respect to the
subject matter hereof, and may not be modified adversely to Participant’s
interest except by means of a writing signed by the Company and Participant. 
This Restricted Stock Unit Agreement is governed by the internal substantive
laws, but not the choice of law rules, of California without regard to
principles of conflict of laws.

3


--------------------------------------------------------------------------------




R.                                     NO GUARANTEE OF CONTINUED SERVICE:

PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE VESTING OF RESTRICTED STOCK UNITS
PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING TO PROVIDE
SERVICE AT THE WILL OF THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR
RETAINING PARTICIPANT) AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED
THIS RESTRICTED STOCK UNIT.  PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT
THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE
SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT
ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF
THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) TO
TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR
WITHOUT CAUSE.

4


--------------------------------------------------------------------------------